Citation Nr: 0016381	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  95-22 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and G.A.M., Jr.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Francisco, CA, which denied service connection for post-
traumatic stress disorder (PTSD), personality disorder with 
history of somnambulance, and a chronic acquired psychiatric 
disorder.  The veteran appealed the denial of service 
connection for PTSD.

In April 1997, the Board remanded the claim for further 
development.  As explained herein, the Board finds that no 
further development is necessary and the claim is ready for 
appellate review.


FINDINGS OF FACT

1.  The veteran's alleged stressors of retrieving dead bodies 
of jumpers from the Golden Gate Bridge, while not verified, 
are consistent with the operations performed by the Coast 
Guard at Fort Point while the veteran was stationed at that 
facility; there is credible supporting evidence that the 
claimed inservice stressors occurred.

2.  The record contains conflicting medical evidence as to 
whether the veteran currently has PTSD related to service; 
the evidence is in equipoise and the veteran prevails on the 
merits of his claim.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that part of his duties while in the 
Coast Guard and stationed at Fort Point was to retrieve the 
bodies of "jumpers" from the Golden Gate Bridge.  He claims 
that the smell of rotting material reminds him of his duties 
retrieving dead bodies during service and that he has 
nightmares when he hears about other suicides.

Factual Background

The veteran served in the United States Coast Guard from 
February 1976 to June 1978.  The veteran did not serve in 
Vietnam and is not a combat veteran.  He was stationed in 
Alaska and then in California, at Fort Point from June 1977 
to June 1978.  His service medical records show that at a 
pre-enlistment physical examination in November 1975 he 
reported no frequent trouble sleeping, no depression or 
excessive worry, no nervous trouble of any sort, no periods 
of unconsciousness, and no prior treatment for a mental 
condition.  The examiner did not indicate whether the 
veteran's psychiatric condition was normal or abnormal.  

A clinical record dated in May 1978 notes that the veteran 
had been a mild disciplinary problem in the past, according 
to the patient.  The veteran had begun to walk in his sleep.  
The veteran reported that he believed the somnambulance began 
sometime during his stay in boot camp and his mother reported 
that she noticed it when he returned home for a pass.  The 
veteran admitted that he was depressed and indicated that it 
was because of money problems.  It was further noted that the 
above was written in early April and since that time, the 
veteran had become an increasing management problem, often 
being late to work and absent from duty.  The diagnoses were 
1) obsessive personality disorder and 2) late adolescent 
adjustment reaction with difficulty adapting to authority and 
difficulty handling situations in which he was subordinate 
and dependent.

The discharge physical examination report dated in May 1978 
shows that the veteran reported frequent trouble sleeping, 
depression or excessive worry, and treatment for a mental 
condition consisting of sleep walking.  The examiner noted 
that the veteran had an irregular sleep pattern and 
occasional mild depression.  However, the examiner noted that 
the veteran's psychiatric condition was normal.

A private medical record dated in November 1982 shows a 
diagnosis of mixed personality disorder.  The noted stressors 
were eviction from his home and a fire at his home.  The 
veteran also reported that when stationed in Alaska during 
service, he was isolated and on remote duty and his drug and 
substance abuse increased.  The veteran reported nothing 
further about his service.

Another private medical record dated in December 1983 shows 
that the veteran attempted suicide by slashing his left 
wrist.  It was noted that the veteran had decided to kill 
himself when his girlfriend had told him to move out.  There 
was no indication that his attempted suicide was related to 
any experience in service.

The evidence contains VA outpatient treatment records from 
April 1991 to November 1992.  Of relevance to his current 
appeal is a VA Outreach Center record dated in April 1991 
that notes that the veteran was angry at the system.  He did 
not ideate suicide or homicide.  It was further noted that he 
was not a Vietnam veteran and did not see combat or 
experience physical military trauma.

In a statement dated in May 1993, the veteran noted that he 
was stationed in Alaska from May 1976 to April 1977.  He 
further noted that he was in a substance abuse program from 
April 1977 to May 1977.  According to the veteran, he was 
stationed at Fort Point, San Francisco, California, from May 
1977 to April 1978 as a boat crewman involved in search and 
rescue operations.  The veteran noted that in April 1976, he 
had been informed that he had not satisfactorily completed 
his basic training and was told he would not be allowed his 
school on the enlistment contract.  According to the veteran, 
he was "ordered to sign his school away."  The veteran 
claimed that they lied to him and he felt "diminished and 
dishonored" and this incident has made it hard for him to 
trust superiors or authority figures.  The veteran also noted 
an incident in November 1976 when he made an error and was 
ordered to be seen by a psychiatrist.  According to the 
veteran, his error was due to lack of physical coordination 
and not mental health.  The veteran noted that he was told 
that he was going through a latent adolescent adjustment and 
learning to cope with being on his own for the first time.  
The veteran felt contempt for his superiors and felt that the 
hospitalization was punishment.  While at Fort point, the 
veteran was involved in search and rescue operations 
involving the retrieval of bodies of people who had committed 
suicide by jumping from the Golden Gate Bridge.  He noted 
that the frequency of jumpers was from three per day to one 
in 18 days.  According to the veteran, his first contact with 
a corpse was in May 1977.  He also described the retrieval of 
a female jumper in September 1977.  A sand shark was 
attacking the body at the time he retrieved it.  In addition, 
the body was badly damaged from the jump from the bridge.  A 
television reporter interviewed him about the female jumper.  
The veteran also related having retrieved a body that was 
badly decomposed.  He noted that the smell of rotting 
material reminded him of his duties at Fort Point and that he 
had nightmares when he heard about a jumper.  According to 
the veteran, a few days after he retrieved the body of the 
female jumper whose body was being attacked by a shark, he 
started to sleepwalk.

In a September 1993 statement, the veteran's mother noted 
that the veteran had never had emotional problems until he 
went into the Coast Guard.  She noted that the veteran lost 
weight, was unable to sleep for days, was nervous, hyper, 
over-sensitive, irritable, experienced aggressive behavior 
and lack of concern for others, which was opposite to his 
normal behavior.  She claimed that the veteran eventually 
resorted to drugs to keep doing his job at Fort Point.

A VA examination for PTSD was conducted in September 1994.  
The examiner indicated that the veteran's claims file was not 
reviewed as it was noted that information for the examination 
report was obtained directly from the veteran and he was not 
a very good historian.  The examiner noted that the veteran 
reported that his main stressor was dealing with the people 
who jumped off the bridge.  The veteran reported difficulties 
with sleep and nightmares about bodies that he fished out of 
the Bay.  The veteran reported that he startled easily, had 
very poor sleep, had racing thoughts, was usually irritable 
and had mood swings from very high to severe depressions.  At 
times he had thoughts that he had been chosen by God to 
fulfill God's wishes.  He claimed that at times he heard 
voices from God.  The veteran reported that he was seen by a 
therapist for a brief period of time and was diagnosed with 
depression and PTSD.  The veteran also reported that several 
members of his family had a psychiatric history.  He had been 
married once for a few years.  He had had numerous jobs and 
had worked last in 1992.  On examination, his mood was very 
sad and depressed at one point and very high at another.  His 
affect was very labile.  His speech was rapid and pressured.  
His thought processes were characterized by tangentiality.  
He reported auditory hallucinations and some grandiose 
delusions.  The veteran was oriented well to time, place, 
person and purpose.  His short and long-term memory were 
grossly intact.  The diagnoses on Axis I were bipolar 
disorder, mixed type, and PTSD with moderate symptoms.  The 
examiner noted that the veteran's main diagnosis was bipolar 
disorder, mixed type with severe symptoms.  It was further 
noted that the veteran had some symptoms of PTSD related to 
his service in the Coast Guard.

Private medical records of a vocational rehabilitation 
evaluation in October 1995 show that the veteran reported a 
military incident while he was stationed in Alaska.  He 
described himself as a "loner" prior to service and 
academically superior, with genius level IQ at age 7.  His 
older brother died in 1972 and his parents separated shortly 
thereafter.  The veteran reported that he had been depressed 
for several years following his brother's death.  He 
described duties while in the Coast Guard involving handling 
dead bodies and reported that this exposure had led to some 
PTSD symptoms.  While in the military, the veteran abused 
alcohol, marijuana and speed, and was continuing abusing 
drugs episodically.  The veteran's longest job was in the 
Coast Guard and he had not been able to hold a steady job 
since then.  On mental status examination, the veteran was 
oriented times three.  He had obsessive and narcissistic 
traits.  He was alert, cooperative, and had a normal fund of 
general knowledge.  He considered himself "gifted" and 
"above average" intelligence.  He had a mildly depressed 
affect and appeared to have difficulty with authority 
figures.  There were no signs of hallucinations, delusions or 
thought disturbance.  There was no evidence of memory or 
cognitive disturbance.  The diagnoses were episodic 
polysubstance abuse, mixed personality disorder with 
obsessive, narcissistic and dysthymic traits, and PTSD.  
Another record from this doctor dated in November 1995 notes 
that the veteran reviewed a history of "PTSD" secondary to 
picking up body bags in the military.  The doctor noted that 
the veteran had ongoing symptoms of depression and the 
veteran was given Prozac.  Another record dated in March 1996 
notes that the veteran's PTSD symptoms were milder and 
episodic but still an ongoing problem.

At a hearing in January 1996 before a hearing officer at the 
RO, the veteran testified that the first time he went to an 
M. D. or Ph.D. about his PTSD was at the VA examination in 
1994.  He reported seeing a VA doctor in September 1994 and 
also being treated by Dr. D. J.  The veteran stated that he 
had numerous jobs since getting out of the Coast Guard and 
had a hard time retaining a job.  The veteran further stated 
that the year at Fort Point was "very trying.  I enlisted in 
the Coast Guard to be of benefit and I ended up basically 
demoralized and I felt persecuted for doing my job."  The 
veteran testified that he had been a volunteer paramedic 
prior to joining the service.  He indicated that he had 
nightmares of the suicide retrieval missions during service.  
G. A. M., Jr., testified that he had known the veteran all 
his life.  He related that there was an incident where he saw 
the veteran break down while he was in the Coast Guard and 
indicated that this was due to a female jumper.  He further 
stated that when the veteran sees certain things on the news, 
he gets depressed and loses his job.

Another VA examination for PTSD was conducted in April 1996.  
The examiner made specific references to the evidence in the 
veteran's claims file and apparently reviewed it.  It was 
noted that the veteran did not see combat but was part of a 
rescue team at Fort Point.  The veteran did not recall how 
many bodies they retrieved from the ocean.  He remembered one 
episode in particular of a female jumper who hit the water in 
such a way that her abdomen was split open and when they got 
to the body it had been partially eaten by a sand shark.  The 
next day he was interviewed about the incident by a 
television station because the woman apparently had been 
prominent.  The veteran reported that he was a "basket 
case" after service and was heavily using heroin, LSD, PCP 
and anything he could obtain.  There was a family history of 
psychiatric problems.  The veteran had held numerous jobs 
since service.  He estimated that he had had 20 to 25 jobs 
and held the longest one for 14 months.  He last worked in 
1992.  The examiner noted that the veteran had a significant 
problem with authority figures and verbalized a significant 
amount of bitterness and resentment towards the Coast Guard.  
The veteran had nightmares involving contemporary events.  
The examiner noted that the veteran did not spontaneously 
complain about nightmares related to his Coast Guard service.  

On examination, the veteran demonstrated no unusual kinetic 
behavior.  His mood was pleasant and cooperative.  There was 
no evidence of sadness, tearing, anger or irritability.  The 
expressiveness of his affect remained unchanged as he 
described the events which occurred while he was in the Coast 
Guard.  There was no evidence of euphoria, excitement or 
symptoms characteristic of hypomania.  There was no evidence 
of hallucinations or illusions.  His speech was quite 
inflective and without pressure or lag.  His thought 
processes were coherent.  His thought content was without 
evidence of psychotic thinking and first rank symptoms, and 
revolved primarily around his unhappiness and disappointment 
with his service in the military.  He denied suicidal or 
homicidal ideation.  He was oriented in all spheres and 
without evidence of gross cognitive deficit.  The examiner 
noted that the veteran was very clearly impacted by his 
military service and continued to be quite conflicted and 
angry about its impact on him.  However, the examiner found 
that the veteran did not meet the criteria for PTSD.  
According to the examiner, the thoughts that the veteran had 
when exposed to reminders of his service revolved around his 
unhappiness and resentment as to how he was treated, starting 
with his perception that the military reneged on his 
enlistment contract.  The veteran did not spontaneously 
describe intrusive thoughts related to bodies which he 
recovered.  

The examiner further noted that review of the progress notes 
and the veteran's past psychiatric history did not reveal any 
complaint of intrusive thoughts, nightmares, or other 
sequelae of post-traumatic stress syndrome.  It was also 
noted that the veteran acknowledged that he had a drug 
problem prior to being assigned to Fort Point.  The examiner 
noted that on the mental status examination, the veteran's 
affect was expressive but there was no appreciable change and 
no increased anxiety, sadness, or tearing as he discussed his 
experiences during his recovery missions at Fort Point.  The 
examiner also noted that although the veteran's handwritten 
report describes a number of symptoms consistent with 
posttraumatic stress syndrome, at the interview that day, his 
thoughts did not revolve around those symptoms.  The examiner 
also noted that he was not able to reconcile the results of 
the September 1994 VA examination except to note that there 
was no indication in that examination as to stressors that 
might have precipitated PTSD symptoms and that examiner did 
not explain any possible bipolar affective disorder symptoms 
in light of the veteran's amphetamine use.  The examiner 
noted that it was extremely difficult to make a diagnosis of 
bipolar illness in somebody who was actively using 
methamphetamine as the veteran was at the time the prior 
examiner saw him in September 1994.  The diagnoses on Axis I 
were cannabis dependence and amphetamine dependence, with 
early sustained remission by patient's history.  The 
diagnosis on Axis II was personality disorder not otherwise 
specified with narcissistic and passive/aggressive features.

The RO attempted to verify the veteran's alleged stressors.  
In March 1999, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) responded by providing a 
Surface Effect Rescue Vehicles Operations report from the 
Fort Point station dated in August 1972, and a copy of a 
newspaper article dated in July 1975 about the Fort Point 
Coast Guard.  Neither record refers to the veteran.  The 
newspaper article notes that one of the tasks of the Fort 
Point Coast Guard station was to search for Golden Gate 
Bridge jumpers.  USASCRUR was unable to verify the number of 
people who jumped from the Golden Gate Bridge during the 
veteran's assignment there.

In a Report of Contact dated in February 2000 from a VSR, it 
was noted that the Marin County CHP was contacted and stated 
that although there were no records of individuals who had 
attempted to jump going back to 1977, there were at least 20 
to 30 individuals who actually jumped between May and 
September 1977.  There were no records of the name of the 
individuals who reportedly assisted in the rescue of such 
individuals going back to 1977.



Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A 
claim need not be conclusive but only possible to satisfy the 
initial burden of 5107(a).  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim. 3 8 U.S.C.A. 5107, Murphy, 1 Vet. App. 78 (1990).

The veteran has met the requirements for a well-grounded 
claim for PTSD within the meaning of 38 U.S.C.A. § 5107(a).  
See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 
9 Vet. App. 389 (1996).  He has presented a claim that is not 
implausible.  Although there is conflicting medical evidence, 
there is a clear diagnosis of PTSD.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  38 U.S.C.A. § 5107(a).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303.  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  
Personality disorders are not disease or injuries within the 
meaning of the applicable legislation and may not be service 
connected.  See 38 C.F.R. § 3.303(c) (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In Cohen v. Brown, 10 Vet. App. 128 (1997), it was held that 
eligibility for a PTSD service-connection award requires the 
presence of three elements:  (1) A current, clear medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
The Court has also held that the adequacy of a stressor is a 
medical conclusion for which the Board may not substitute its 
own judgment.  See Cohen, 10 Vet. App. at 138.

The veteran asserts that he has PTSD that is the result of 
exposure to dead bodies during his service while stationed at 
Fort Point.  As noted above, the examiner at the September 
1994 VA examination diagnosed PTSD and noted that his 
symptoms of PTSD relate to the veteran's service in the Coast 
Guard.  In addition, the diagnoses noted by Dr. D. J., in the 
October 1995 vocational rehabilitation evaluation include 
PTSD, as well as polysubstance abuse and mixed personality 
disorder with obsessive, narcissistic and dysthymic traits.  
However, there is conflicting medical evidence which shows 
that the veteran does not have a current diagnosis of PTSD.  
The examiner at the VA examination in April 1996 found that 
the veteran did not meet the criteria for PTSD.

After reviewing and weighing all the evidence of record, the 
Board finds that the evidence supports the alleged stressors 
concerning the veteran's participating in retrieving dead 
bodies of jumpers from the Golden Gate Bridge during service.  
Although the veteran's alleged stressors of handling dead 
bodies while in the Coast Guard are not specifically 
verified, they are supported by credible evidence.  Evidence 
of record shows that he was stationed at Fort Point from June 
1977 to June 1978 and that one of the duties of that Coast 
Guard station was to retrieve the bodies of people who had 
committed suicide by jumping from the Golden Gate Bridge.  
Evidence of record confirms there were 20 to 30 individuals 
who jumped from the bridge between May and September 1977.  
Accordingly, the alleged stressors are consistent with the 
veteran's service.  In addition, the Board finds that the 
evidence is in equipoise as to whether the veteran currently 
has PTSD related to service.  

Once a claim is well grounded, the veteran is to prevail 
unless the preponderance of the evidence is against the 
veteran on any material issue.  See 38 U.S.C.A. § 5107(b) 
(when "there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (in 
order to prevail on the merits of his claim, a claimant need 
only show that the evidence both for and against him is in 
relative equipoise).  In this appeal, the evidence is 
doubtlessly in conflict.  The Board, however, may not 
substitute its judgment for the evidence or make medical 
determinations on its own.  It is important to note that VA 
compensation benefits are awarded under a system that is 
"uniquely pro-claimant."  Hodge v. West, 155 F.3d 1356, 
1363 (1998).  A psychiatrist employed by this agency has 
linked the veteran's PTSD to his military service.  Another 
medical specialist, also employed by this agency, has 
rejected that conclusion.  In light of the other medical 
evidence identifying PTSD, I am unable to conclude other than 
that the evidence is in conflict and there is no persuasive 
reason to adopt the opinion less favorable to the veteran. 




ORDER

Service connection for PTSD is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

